Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 13 all of the prior art of record fails to teach or suggest the limitation of claim 13, a method of powering electric underground equipment comprising the steps of: connecting an energy storage unit of a first energy storage robot to the electric underground equipment for powering the electric underground equipment, wherein the energy storage unit is attached to a main body of the first energy storage robot whereon the first energy storage robot attaches the main body to the electric underground when the energy storage unit is powering the electric underground equipment so that the main body forms a fixed part of the electric underground equipment and moves with the electric underground equipment as the electric underground equipment maneuvers during operation;  dispatching a second energy storage robot with a charged energy storage unit to the electric underground equipment when a level of energy of the energy storage unit of the first energy storage robot reaches a predetermined threshold, the level of energy being obtained by a control unit attached to the main body of the first energy storage robot; and replacing the first energy storage robot with the second energy storage robot so that the charged energy storage unit of the second energy storage robot is powering the electric underground equipment, wherein the charged energy storage unit remains attached to a main body of the second energy storage robot when powering the electric underground equipment. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Prosser US 2012/0303397 discloses Charging service vehicle networks including battery module-powered EV charging roadside service vehicles.  Battery modules are removably mounted to the service vehicles and manually exchanged within a system of battery module storage locations.  Some embodiments provide resupply vehicles for delivering battery modules between storage locations and/or service vehicles, and may be used to exchange battery modules.  Controllers are used to reserve battery modules at the storage locations to ensure availability for high priority activities.  Some storage locations have charging apparatus to recharge battery modules stored there, and some storage locations are repositionable mobile units.  Multiple tiers or levels of system controllers used by service vehicles to control centers are implemented to manage operations and optimize usage of battery modules and charging services across wide areas, including providing additional service vehicles to supply temporary needs for charging services.
All dependent claims are allowable for at least the reasons of claim 1, 12, and/or 13.

Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.